Exhibit [FORM OF] NON-COMPETITION AGREEMENT This Non-Competition Agreement dated September , 2009 (the "Non-Competition Agreement"), is by and among RCI Entertainment (North FW), Inc., a Texas corporation, (“RCI Entertainment“) and David “Skeeter” Wells, an individual residing in Texas (“Wells”). W I T N E S S E T H: WHEREAS, Wells, together with Jerry Wayne Godsey (“Godsey”), Chris A. Hutchinson (“Hutchinson”), George Clifton Henthorn (“Henthorn”)(Wells, Godsey, Hutchinson and Henthorn are referred to collectively herein as the “Sellers”), own 100% of the outstanding shares of common stock of Cabaret North, Inc., a Texas corporation (the “Company”), which owns and operates an adult entertainment cabaret known as Cabaret North (the “Club”) located at 5316 Superior Parkway, Fort Worth, Texas 76106; and WHEREAS, the parties entered into a Stock Purchase Agreement dated September , 2009, between Wells, Godsey, Hutchinson, Henthorn, the Company and RCI Entertainment (the “Stock Purchase Agreement”), pursuant to which the Sellers have agreed to sell to RCI Entertainment 100% of the outstanding shares of common stock of the Company (the “Transaction”); and WHEREAS, Wells will benefit from the Transaction; and WHEREAS, in connection with the Transaction, RCI Entertainment has agreed to pay Wells cash consideration, as more fully described in the Stock Purchase Agreement; and WHEREAS, RCI Entertainment requires that Wells enter into this Non-Competition Agreement as a condition to RCI Entertainment entering into the Transaction; and WHEREAS, to induce RCI Entertainment to enter into the Stock Purchase Agreement and to complete the Transaction, Wells agreed to enter into this Non-Competition Agreement; and NOW, THEREFORE, in consideration of the premises, the closing of the Transaction and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Wells and RCI Entertainment agree as follows: 1.
